PER CURIAM.
The plaintiff sued to recover $116.67, which he deposited with the defendant under a- lease which provided that this sum should be applied to the payment of the rent of the last month of the term, but that “the same to be forfeited upon failure to comply with any of the within covenants.” The plaintiff was dispossessed, and the defendant leased the premises for the balance of the term at a loss to him of $16.66. Upon the facts proved the plaintiff was entitled to judgment for the sum of $100.01, and judgment for the defendant was improperly entered.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event.